Citation Nr: 1623322	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-04 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder. 


REPRESENTATION

Appellant represented by:	Kara L. Campbell, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1973.  He died in June 2013.  In July 2015, the Regional Office (RO) determined that the appellant, his surviving spouse, is a valid substitute to continue the claim.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) RO in Cleveland, Ohio.  

In the February 2010 substantive appeal, the Veteran requested a hearing.  One was scheduled to take place in February 2016.  However, in February 2015, the appellant withdrew the hearing request.  Therefore, the Board considers the hearing request withdrawn, and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (2015). 


REMAND

In June 2007, the Agency of Original Jurisdiction found that the Veteran had not submitted enough information about his claimed stressors to justify a request to the Joint Services Records Research Center (JSRRC) to verify them.  In December 2006, the Veteran asserted that he was kidnapped and beaten by civilians while serving in Korea.  In February 2011, he submitted a buddy statement from J. M., who served in the 802nd combat engineers in Korea at the same time as the Veteran.  J. M. recalled an incident where an unspecified service member was assaulted by Korean civilians in the autumn of 1972, and stated that type of incident was common.  He stated that service members at his camp were told to always keep a buddy with them because of the possibility of assault by civilians.  Additionally, his son-in-law, C. F., stated that the Veteran spoke of guarding a bridge where he observed "the enemy" wading in the river, and that he exchanged gunfire with them.  

Neither the Veteran nor the appellant have provided 60 day windows for the dates of the two stressors, which is required by the JSRRC before it will begin research.  However, the AOJ must submit multiple requests to the JSRRC to cover the relevant time window in 60 day increments because VA's duty to assist is not bound by the JSRRC's 60 day limitation for stressor verification requests.  Gagne v. McDonald, 27 Vet. App. 397 (2015).  Remand is necessary to attempt to verify the Veteran's stressors. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC to attempt to verify the Veteran's two reported stressors:  (1) that he was abducted and beaten by Korean civilians and (2) while guarding a bridge, his unit engaged in a firefight with a hostile party.  Submit requests that address the entire period that the Veteran served in Korea from May 1972 to June 1973.  If multiple requests are required to cover the entire period, submit multiple requests.  If the search for corroborating records leads to negative results, a formal finding as to the unavailability of record must be made.  Notify the appellant and allow her the opportunity to respond.  

2.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

